NOYES, Circuit Judge
(dissenting). I am constrained to dissent in these cases. Paragraph 87, under which the importers primarily claim, is limited in its application to fire brick weighing not more than 10 pounds each. These brick exceed that weight, and are not within the paragraph unless they can he brought in by similitude. But to do so wholly wipes out the statutory distinction. In my opinion, the similitude clause cannot have that effect, and does not bring in the identical material embraced in an act when in a condition expressly excluded from its operation.
Paragraph 97, under which the government claims, applies only to earthen articles susceptible of decoration. Fire brick have no similarity to them.
In my opinion, the merchandise should be assessed for duty under the general provision relating to manufactured articles not otherwise provided for.